16 F.3d 410NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Lamar PERRYMAN, Plaintiff Appellant,v.Edward W. MURRAY, Director, VIRGINIA DEPARTMENT OFCORRECTIONS;  Edward C. Morris, Deputy Director, VirginiaDepartment of Corrections;  Raymond M. Muncy, Warden,Virginia State Penitentiary;  E.G. Davis, Doctor;  HaroldUnderwood, Medical Administrator, Virginia StatePenitentiary;  Robert W. Fry, Doctor;  Blaise C. Plageman,Warden;  Mrs. Craig, Unit Nurse;  Walter Horne, Doctor;Levester Thompson, Doctor;  D.A. Garraghty, Warden;  FrankE. Mardavich, Assistant Warden;  J.A. Smith, Sargeant;Robert Ransom, Program Supervisor;  Fred W. Greene, WardenBrunswick Correctional Center;  Richard A. Young, RegionalAdministrator;  Robert W. Duling, Judge;  William M.Armhein;  Robert N. Johnson;  Carol A.N. Breit;  John D.Parker, Executive Director, Virginia Board of Probation andParole;  Clarence L. Jackson, Chairman, Virginia Board ofProbation and Parole;  Virginia Leonard, Probation Officer;Richard L. Williams, United States District Judge;  ClaudeHilton, United States District Judge;  David G. Lowe, UnitedStates Magistrate Judge;  Michael Huyoung;  Robert R. Kelly,Warden of the Deerfield Correctional Center;  State ofVirginia;  Mary Sue Terry, Attorney General of Virginia,Defendants Appellees.
No. 93-6907.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 20, 1994.Decided:  Feb. 7, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria;  Claude M. Hilton, District Judge.
Lamar Perryman, appellant pro se.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINS and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Perryman v. Murray, No. CA-92-1266-AM (E.D. Va.  Aug. 20, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Perryman's motion for appointment of counsel